UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as specified in its charter State or other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation One Market, Spear Tower Suite 2400 San Francisco, California 94105 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated Filer [] Non-accelerated filer[] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer[] Accelerated Filer [X] Non-accelerated filer[] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock Outstanding as of May 1, 2008: PG&E Corporation 357,258,997 shares (excluding 24,665,500 shares held by a wholly owned subsidiary) Pacific Gas and Electric Company 283,856,022 PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY, FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: New and Significant Accounting Policies 12 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 14 NOTE 4: Debt 17 NOTE 5: Shareholders' Equity 18 NOTE 6: Earnings Per Common Share 19 NOTE 7: Derivatives and Hedging Activities 20 NOTE 8: Fair Value Measurements 21 NOTE 9: Related Party Agreements and Transactions 25 NOTE 10: Resolution of Remaining Chapter 11 Disputed Claims 26 NOTE 11: Commitments and Contingencies 27 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 33 Forward-Looking Statements 35 Results of Operations 37 Liquidity and Financial Resources 42 Contractual Commitments 46 Capital Expenditures 46 Off-Balance Sheet Arrangements 47 Contingencies 48 Regulatory Matters 48 Risk Management Activities 50 Critical Accounting Policies 52 New Accounting Policies 52 Accounting Pronouncements Issued But Not Yet Adopted 54 Environmental Matters 54 Tax Matters 55 Legal Matters 56 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 57 ITEM 4. CONTROLS AND PROCEDURES 57 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 58 ITEM 1A. RISK FACTORS 58 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 58 ITEM 5. OTHER INFORMATION 59 ITEM 6. EXHIBITS 59 SIGNATURES 61 2 PART I.FINANCIAL INFORMATION ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (in millions, except per share amounts) Three Months Ended March 31, 2008 2007 Operating Revenues Electric $ 2,514 $ 2,175 Natural gas 1,219 1,181 Total operating revenues 3,733 3,356 Operating Expenses Cost of electricity 1,027 723 Cost of natural gas 775 754 Operating and maintenance 1,036 920 Depreciation, amortization, and decommissioning 402 430 Total operating expenses 3,240 2,827 Operating Income 493 529 Interest income 26 52 Interest expense (187 ) (190 ) Other income, net 2 4 Income Before Income Taxes 334 395 Income tax provision 110 139 Net Income $ 224 $ 256 Weighted Average Common Shares Outstanding, Basic 355 349 Weighted Average Common Shares Outstanding, Diluted 356 351 Net Earnings Per Common Share, Basic $ 0.62 $ 0.71 Net Earnings Per Common Share, Diluted $ 0.62 $ 0.71 Dividends Declared Per Common Share $ 0.39 $ 0.36 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions) March 31, 2008 (Unaudited) December 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 253 $ 345 Restricted cash 1,305 1,297 Accounts receivable: Customers (net of allowance for doubtful accounts of $61 million in 2008 and $58 million in 2007) 2,260 2,349 Regulatory balancing accounts 1,179 771 Inventories: Gas stored underground and fuel oil 100 205 Materials and supplies 164 166 Income taxes receivable 105 61 Prepaid expenses and other 390 255 Total current assets 5,756 5,449 Property, Plant, and Equipment Electric 25,920 25,599 Gas 9,738 9,620 Construction work in progress 1,664 1,348 Other 17 17 Total property, plant, and equipment 37,339 36,584 Accumulated depreciation (13,117 ) (12,928 ) Net property, plant, and equipment 24,222 23,656 Other Noncurrent Assets Regulatory assets 4,349 4,459 Nuclear decommissioning funds 1,932 1,979 Other 1,187 1,089 Total other noncurrent assets 7,468 7,527 TOTAL ASSETS $ 37,446 $ 36,632 See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions, except share amounts) March 31, 2008 (Unaudited) December 31, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 73 $ 519 Long-term debt, classified as current 754 - Energy recovery bonds, classified as current 359 354 Accounts payable: Trade creditors 1,070 1,067 Disputed claims and customer refunds 1,628 1,629 Regulatory balancing accounts 734 673 Other 497 394 Interest payable 675 697 Deferred income taxes 168 - Other 1,706 1,374 Total current liabilities 7,664 6,707 Noncurrent Liabilities Long-term debt 7,721 8,171 Energy recovery bonds 1,494 1,582 Regulatory liabilities 4,663 4,448 Asset retirement obligations 1,598 1,579 Income taxes payable 241 234 Deferred income taxes 3,053 3,053 Deferred tax credits 98 99 Other 1,969 1,954 Total noncurrent liabilities 20,837 21,120 Commitments and Contingencies (Notes 4, 5, 10, and 11) Preferred Stock of Subsidiaries 252 252 Preferred Stock Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, issued 379,897,758 common and 1,381,424 restricted shares in 2008 and issued 378,385,151 common and 1,261,125 restricted shares in 2007 6,162 6,110 Common stock held by subsidiary, at cost, 24,665,500 shares (718 ) (718 ) Reinvested earnings 3,237 3,151 Accumulated other comprehensive income 12 10 Total common shareholders' equity 8,693 8,553 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 37,446 $ 36,632 See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (in millions) March 31, 2008 2007 Cash Flows From Operating Activities Net income $ 224 $ 256 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 417 454 Deferred income taxes and tax credits, net 167 142 Other changes in noncurrent assets and liabilities 111 68 Net effect of changes in operating assets and liabilities: Accounts receivable 89 235 Inventories 107 75 Accounts payable 144 (86 ) Income taxes receivable/payable (37 ) 58 Regulatory balancing accounts, net (356 ) (275 ) Other current assets 103 173 Other current liabilities 68 (117 ) Other (2 ) (7 ) Net cash provided by operating activities 1,035 976 Cash Flows From Investing Activities Capital expenditures (853 ) (673 ) Net proceeds from sale of assets 6 4 Decrease (increase) in restricted cash 2 (11 ) Proceeds from nuclear decommissioning trust sales 164 181 Purchases of nuclear decommissioning trust investments (117 ) (199 ) Net cash used in investing activities (798 ) (698 ) Cash Flows From Financing Activities Repayments under accounts receivable facility and working capital facility (250 ) (300 ) Net repayment of commercial paper, net of discount of $4 million in 2007 (198 ) (425 ) Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $2 million in 2008 and $10 million in 2007 598 690 Long-term debt matured, redeemed, or repurchased (300 ) - Rate reduction bonds matured - (75 ) Energy recovery bonds matured (83 ) (83 ) Common stock issued 39 26 Common stock dividends paid (129 ) (123 ) Other (6 ) 26 Net cash used in financing activities (329 ) (264 ) Net change in cash and cash equivalents (92 ) 14 Cash and cash equivalents at January 1 345 456 Cash and cash equivalents at March 31 $ 253 $ 470 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 189 $ 128 Income taxes paid (refunded), net - 57 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 139 $ 126 Capital expenditures financed through accounts payable 242 142 See accompanying Notes to the Condensed Consolidated Financial Statements. 6 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended (in millions) March 31, 2008 2007 Operating Revenues Electric $ 2,514 $ 2,175 Natural gas 1,219 1,181 Total operating revenues 3,733 3,356 Operating Expenses Cost of electricity 1,027 723 Cost of natural gas 775 754 Operating and maintenance 1,036 919 Depreciation, amortization, and decommissioning 402 429 Total operating expenses 3,240 2,825 Operating Income 493 531 Interest income 24 48 Interest expense (180 ) (182 ) Other income, net 19 9 Income Before Income Taxes 356 406 Income tax provision 120 145 Net Income 236 261 Preferred stock dividend requirement 3 3 Income Available for Common Stock $ 233 $ 258 See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions) March 31, 2008 (Unaudited) December 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 62 $ 141 Restricted cash 1,305 1,297 Accounts receivable: Customers (net of allowance for doubtful accounts of $61 million in 2008 and $58 million in 2007) 2,260 2,349 Related parties 2 6 Regulatory balancing accounts 1,179 771 Inventories: Gas stored underground and fuel oil 100 205 Materials and supplies 164 166 Income taxes receivable 38 15 Prepaid expenses and other 387 252 Total current assets 5,497 5,202 Property, Plant, and Equipment Electric 25,920 25,599 Gas 9,738 9,620 Construction work in progress 1,664 1,348 Total property, plant, and equipment 37,322 36,567 Accumulated depreciation (13,102 ) (12,913 ) Net property, plant, and equipment 24,220 23,654 Other Noncurrent Assets Regulatory assets 4,349 4,459 Nuclear decommissioning funds 1,932 1,979 Related parties receivable 28 23 Other 1,094 993 Total other noncurrent assets 7,403 7,454 TOTAL ASSETS $ 37,120 $ 36,310 See accompanying Notes to the Condensed Consolidated Financial Statements. 8 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions, except share amounts) March 31, 2008 (Unaudited) December 31, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 73 $ 519 Long-term debt, classified as current 754 - Energy recovery bonds, classified as current 359 354 Accounts payable: Trade creditors 1,070 1,067 Disputed claims and customer refunds 1,628 1,629 Related parties 27 28 Regulatory balancing accounts 734 673 Other 481 370 Interest payable 668 697 Income taxes payable 3 - Deferred income taxes 174 4 Other 1,525 1,200 Total current liabilities 7,496 6,541 Noncurrent Liabilities Long-term debt 7,441 7,891 Energy recovery bonds 1,494 1,582 Regulatory liabilities 4,663 4,448 Asset retirement obligations 1,598 1,579 Income taxes payable 103 103 Deferred income taxes 3,095 3,104 Deferred tax credits 98 99 Other 1,862 1,838 Total noncurrent liabilities 20,354 20,644 Commitments and Contingencies (Notes 4, 5, 10, and 11) Shareholders' Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 283,856,022 shares in 2008 and issued 282,916,485 shares in 2007 1,419 1,415 Common stock held by subsidiary, at cost, 19,481,213 shares (475 ) (475 ) Additional paid-in capital 2,268 2,220 Reinvested earnings 5,785 5,694 Accumulated other comprehensive income 15 13 Total shareholders' equity 9,270 9,125 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 37,120 $ 36,310 See accompanying Notes to the Condensed Consolidated Financial Statements. 9 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (in millions) March 31, 2008 2007 Cash Flows From Operating Activities Net income $ 236 $ 261 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning and allowance for equity funds used during construction 417 454 Deferred income taxes and tax credits, net 160 143 Other changes in noncurrent assets and liabilities 106 68 Net effect of changes in operating assets and liabilities: Accounts receivable 88 237 Inventories 107 75 Accounts payable 149 (99 ) Income taxes receivable/payable (20 ) 41 Regulatory balancing accounts, net (356 ) (275 ) Other current assets 104 174 Other current liabilities 65 (98 ) Other (2 ) (7 ) Net cash provided by operating activities 1,054 974 Cash Flows From Investing Activities Capital expenditures (853 ) (673 ) Net proceeds from sale of assets 6 4 Decrease (increase) in restricted cash 2 (11 ) Proceeds from nuclear decommissioning trust sales 164 181 Purchases of nuclear decommissioning trust investments (117 ) (199 ) Net cash used in investing activities (798 ) (698 ) Cash Flows From Financing Activities Repayments under accounts receivable facility and working capital facility (250 ) (300 ) Net repayment of commercial paper, net of discount of $4 million in 2007 (198 ) (425 ) Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $2 million in 2008 and $10 million in 2007 598 690 Long-term debt matured, redeemed, or repurchased (300 ) - Rate reduction bonds matured - (75 ) Energy recovery bonds matured (83 ) (83 ) Equity infusion from PG&E Corporation 50 - Common stock dividends paid (142 ) (127 ) Preferred stock dividends paid (3 ) (3 ) Other (7 ) 14 Net cash used in financing activities (335 ) (309 ) Net change in cash and cash equivalents (79 ) (33 ) Cash and cash equivalents at January 1 141 70 Cash and cash equivalents at March 31 $ 62 $ 37 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 189 $ 115 Income taxes paid (refunded), net - (30 ) Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 242 $ 142 See accompanying Notes to the Condensed Consolidated Financial Statements. 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: ORGANIZATION AND BASIS OF PRESENTATION PG&E Corporation is a holding company whose primary purpose is to hold interests in energy-based businesses.PG&E Corporation conducts its business principally through Pacific Gas and Electric Company (“Utility”), a public utility operating in northern and central California.The Utility engages in the businesses of electricity and natural gas distribution; electricity generation, procurement, and transmission; and natural gas procurement, transportation, and storage.The Utility is primarily regulated by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”). This Quarterly Report on Form 10-Q is a combined report of PG&E Corporation and the Utility.Therefore, the Notes to the unaudited Condensed Consolidated Financial Statements apply to both PG&E Corporation and the Utility.PG&E Corporation's Condensed Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility's Condensed Consolidated Financial Statements include its accounts and those of its wholly owned and controlled subsidiaries and variable interest entities for which it is subject to a majority of the risk of loss or gain.All intercompany transactions have been eliminated from the Condensed Consolidated Financial Statements. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements.The information at December 31, 2007 in both PG&E Corporation and the Utility's Condensed Consolidated Balance Sheets included in this quarterly report was derived from the audited Consolidated Balance Sheets incorporated by reference into their combined Annual Report on Form 10-K for the year ended December 31, 2007.PG&E Corporation and the Utility’s combined Annual Report on Form 10-K for the year ended December 31, 2007, together with the information incorporated by reference into such report, is referred to in this Quarterly Report on Form 10-Q as the “2007 Annual Report.” Except for the new and significant accounting policies described in Note 2 below, the accounting policies used by PG&E Corporation and the Utility are discussed in Notes 1 and 2 of the Notes to the Consolidated Financial Statements in the 2007 Annual Report. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of revenues, expenses, assets and liabilities, the disclosure of contingencies, and include, but are not limited to, estimates and assumptions used in determining the Utility's regulatory asset and liability balances based on probability assessments of regulatory recovery, revenues earned but not yet billed, the remaining disputed claims made by electricity suppliers in the Utility’s proceeding under Chapter 11 of the U.S. Bankruptcy Code (“Disputed Claims”) and customer refunds, asset retirement obligations (“ARO”), allowance for doubtful accounts receivable, provisions for losses that are deemed probable from environmental remediation liabilities, pension and other employee benefit plan liabilities, severance costs, accounting for derivatives under Statement of Financial Accounting Standards (“SFAS”) No. 133 “Accounting for Derivative Instruments and Hedging Activities” (“SFAS No. 133”), fair value measurements under SFAS No. 157 “Fair Value Measurements” (“SFAS No. 157”), income tax-related assets and liabilities, and accruals for legal matters. In addition, the Utility uses estimates and assumptions when itreviews long-lived assets and certain identifiable intangibles that are held and used in operations for impairment.(A review is triggered whenever events or changes in circumstances indicate that the carrying amount of these assets might not be recoverable.)A change in management's estimates or assumptions could have a material impact on PG&E Corporation and the Utility's financial condition and results of operations during the period in which such change occurred.As these estimates and assumptions involve judgments on a wide range of factors, including future regulatory decisions and economic conditions that are difficult to predict, actual results may differ from these estimates.PG&E Corporation and the Utility's Condensed Consolidated Financial Statements reflect all adjustments management believes are necessary for the fair presentation of their financial condition and results of operations for the periods presented.Interim period results of operations are not necessarily indicative of the results of operations for the full year. This quarterly report should be read in conjunction with PG&E Corporation and the Utility's Consolidated Financial Statements and Notes to the Consolidated Financial Statements in the 2007 Annual Report. 11 NOTE 2: NEW AND SIGNIFICANT ACCOUNTING POLICIES Fair Value Measurements On January 1, 2008, PG&E Corporation and the Utility adopted the provisions of SFAS No. 157, which defines fair value, establishes criteria when measuring fair value, and expands disclosures about fair value measurements.SFAS No. 157 defines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date," or the “exit price.”Accordingly, an entity must now determine the fair value of an asset or liability based on the assumptions that market participants would use in pricing the asset or liability, not those of the reporting entity itself.The identification of market participant assumptions provides a basis for determining what inputs are to be used for pricing each asset or liability.Additionally, SFAS No. 157 establishes a fair value hierarchy which gives precedence to fair value measurements calculated using observable inputs to those using unobservable inputs.SFAS No. 157 requires entities to disclose financial fair-valued instruments according to the hierarchy in each reporting period after implementation. As a result of the adoption of SFAS No. 157, PG&E Corporation and the Utility recorded, on January 1, 2008, a $48 million increase to price risk management assets (Current Assets – Prepaid Expenses and Other and Noncurrent Assets - Other) and regulatory liabilities (Current Liabilities - Other and Noncurrent Liabilities – Other) associated with the valuation of Congestion Revenue Rights (“CRRs”).Additionally, PG&E Corporation recorded a $6 million increase to Current Liabilities - Other and Noncurrent Liabilities - Other associated with the valuations of dividend participation rights, which impacted earnings. See Note 8 for further discussion and the impact to the financial statements of implementation of SFAS No. 157 and fair value measurements. Fair Value Option On January 1, 2008, PG&E Corporation and the Utility adopted the provisions of SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”).SFAS No. 159 establishes a fair value option under which entities can elect to report certain financial assets and liabilities at fair value with changes in fair value recognized in earnings.PG&E Corporation and the Utility did not elect the fair value option for any assets or liabilities, therefore the adoption of SFAS No. 159 did not impact the Condensed Consolidated Financial Statements. Amendment of FASB Interpretation No. 39 On January 1, 2008, PG&E Corporation and the Utility adopted the provisions of Financial Accounting Standards Board (“FASB”) Staff Position on Interpretation 39, “Amendment of FASB Interpretation No. 39” (“FIN 39-1”).Under FIN 39-1, a reporting entity is permitted to offset the fair value amounts recognized for cash collateral paid or cash collateral received against the fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement.The provisions of FIN 39-1 are applied retrospectively.Therefore, the impact of FIN 39-1 on PG&E Corporation and the Utility’s Consolidated Balance Sheets as of December 31, 2007 reflect a $65 million reclassification of cash collateral from Other Current Assets to Price Risk Management Instruments.In addition, PG&E Corporation and the Utility’s Condensed Consolidated Balance Sheets reflect a $155 million classification of cash collateral within Price Risk Management Instruments at March 31, 2008.See Note 7 for further discussion of FIN 39-1. Share-Based Compensation PG&E Corporation and the Utility account for share-based compensation awards in accordance with the provisions of SFAS No. 123R, “Share-Based Payment” (“SFAS No. 123R”), using the modified prospective application method, which requires that compensation cost be recognized for all share-based payment awards, including unvested stock options, based on the grant date fair value.SFAS No. 123R requires that an estimate of future forfeitures be made and that compensation cost be recognized only for share-based payment awards that are expected to vest. PG&E
